MEMORANDUM **
Appellant Randall H. Allen appeals the district court’s judgment and order dismissing his appeal on res judicata grounds. This court reviews the dismissal de novo. See Maldonado v. Harris, 370 F.3d 945, 949 (9th Cir.2004).
A review of the record, the opening brief and the parties’ responses to this' court’s order to show cause indicates that the district court correctly determined that the claims raised by appellant in this action were barred by res judicata because the claims were either raised or could have been raised in appellant’s prior actions against appellees. See Costantini v. Trans World Airlines, 681 F.2d 1199, 1201 (9th Cir.1982).
Accordingly, we summarily affirm the district court’s judgment because the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.